DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .    
 Claim Objections
Claim 13 is objected to because of the following informalities:  
Claim 13 recites “in use for test.”  The grammatical structure is incorrect. The phrase “in use for test” should use the gerund “testing” or simply be deleted as redundant.
  Appropriate correction is required.
 Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 20 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 20 recites the limitation "the outer ring pad" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
 Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 11, 12, 13, 17, and 18 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Huang (US 2015/0233698).
  Regarding claim 11.
 Huang teaches a method for bonding two substrates, comprising: providing a first substrate, wherein the first substrate has a first circuit structure (112) and a first test pad (116) (paragraph 15): providing a second substrate, wherein the second substrate has a second circuit structure (106) and a second test pad (122) (paragraph 16); and bonding a first bonding pad of the first circuit structure to a second bonding pad of the second circuit structure (fig 1), wherein one of the first test pad and the second test pad is an inner pad while another one of the first test pad and the second test pad is an outer pad (fig 1), wherein the outer pad surrounds the inner pad after bonding the first circuit structure to the second circuit structure (fig 1), wherein the first test pad is not in conduction with the second test pad (fig 1). wherein after bonding the first bonding pad of the first circuit structure to the second bonding pad of the second circuit structure, the first test pad is not electrically connected to the second substrate and the second test pad is not electrically connected to the first substrate (fig 1) (paragraph 16-21). 
 
    PNG
    media_image1.png
    641
    887
    media_image1.png
    Greyscale

 Regarding claim 12.
 Huang teaches wherein the first substrate as provided further includes a first leading circuit (114) in connection to the first test pad (116), wherein the second substrate as provided further includes a second leading circuit (120,104) in connection to the second test pad (122) (fig 1).
 Regarding claim 13.
Huang teaches the first leading circuit (114) and the second leading circuit (120,104) as provided respectively provide test terminals in use for test (fig 1).
Regarding claim 17.
Huang teaches the inner pad (122) as provided includes at least one first pad and the outer pad (116) as provided includes a plurality of second pads in a distribution surrounding the inner pad (fig 1).
Regarding claim 18.
Huang teaches the at least one first pad (122) includes a round pad, a rectangular pad, a square pad, or a geometric pad (fig 1). 
Claim Rejections - 35 USC § 103
 The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

  Claim(s) 14, 15, 16, 19, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Huang (US 2015/0233698) as applied to claim 14 and further in view of Hsu (US 2021/0320038)
Regarding claim 14.
Huang teaches elements of the claimed invention above.
Huang does not teach the outer pad is a ring pad surrounding the inner pad.
Hsu teaches a test structure comprising at least one pad of an inner pad (11p1) and the outer pad is a ring pad (10p3-p5) surrounding the single pad (fig 3a,3b) (paragraph 42-45).
It would have been obvious to one of ordinary skill in the art for the outer ring pad to uniformly surround the inner pad so that the test structure can determine offset along multiple dimensions (Hsu, fig 7)
Regarding claim 15.
  Hsu teaches a test structure comprising at least one pad of an inner pad (11p1) is a single pad with a round shape, a rectangular shape, a triangular shape, a square shape, or a geometric shape, wherein the ring pad (10p3-p5) is a ring shape surrounding the single pad (fig 3a,3b) (paragraph 42-45).
Regarding claim 16.
Hsu teaches a test structure comprising at least one pad of an inner pad (11p1) is a single pad with a round shape, a rectangular shape, a triangular shape, a square shape, or a geometric shape, wherein the ring pad (10p3-p5) is a ring shape uniformly surrounds the single pad (fig 3a,3b) (paragraph 42-45).
Regarding claim 19.
Hsu teaches the at least one first pad (11p1) is a single pad with a round shape, a rectangular shape, a triangular shape, a square shape, or a geometric shape, wherein the second pads (10p3-p5) uniformly surround the single pad (11p1) (fig 3a,3b) (paragraph 42-45).
Regarding claim 20. 
 Hsu teaches wherein the inner pad (11p1) as provided is a single round pad, a single rectangular pad, a single triangular pad, a single square pad, or a single geometrical pad, wherein the outer ring pad (10p3-p5) as provided corresponding to the inner pad is a round ring, a rectangular ring, a triangular ring, a square ring, or a geometrical ring (fig 3a,3b) (paragraph 42-45).
Response to Arguments
Applicant’s arguments with respect to claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference as applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID J GOODWIN whose telephone number is (571)272-8451. The examiner can normally be reached Monday - Friday, 11:00 - 19:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eva Y Montalvo can be reached on (571)270-3829. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVID J GOODWIN/Examiner, Art Unit 2817